                                                          1    Kent F. Larsen, Esq.
                                                               Nevada Bar No. 3463
                                                          2    Christopher L. Benner, Esq.
                                                          3
                                                               Nevada Bar No. 8963
                                                               SMITH LARSEN & WIXOM
                                                          4    Hills Center Business Park
                                                               1935 Village Center Circle
                                                          5    Las Vegas, Nevada 89134
                                                               Tel: (702) 252-5002
                                                          6    Fax: (702) 252-5006
                                                               Email: kfl@slwlaw.com
                                                          7
                                                                      clb@slwlaw.com
                                                          8    Attorneys for Plaintiffs
                                                               JPMorgan Chase Bank, N.A. and
                                                          9    Federal National Mortgage Association
                                                          10                             UNITED STATES DISTRICT COURT
                                                          11
                                                                                                 DISTRICT OF NEVADA
SMITH LARSEN & WIXOM




                                                          12
                                                                JPMORGAN CHASE BANK, N.A., and                    CASE NO: 2:17-cv-01652-KJD-PAL
                                                                FEDERAL NATIONAL MORTGAGE
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                                ASSOCIATION,
                                                          14
                              ATTORNEYS




                                                                                        Plaintiffs,
                                                          15                                                      STIPULATION AND [PROPOSED]
                                                          16
                                                                vs.                                               ORDER OF FINAL JUDGMENT
                                                                                                                  CONFIRMING EXISTENCE AND
                                                          17    ALLURE HOMEOWNERS’                                VALIDITY OF DEED OF TRUST
                                                                ASSOCIATION, INC., a Nevada non-profit
                                                          18    corporation,
                                                          19                            Defendant.
                                                          20

                                                          21
                                                                      Plaintiffs JPMorgan Chase Bank, N.A., and Federal National Mortgage Association
                                                          22
                                                               (“Plaintiffs”) and Defendant Allure Homeowners’ Association (the “Association”),
                                                          23
                                                               (collectively, the “Plaintiffs”) and Defendant Allure Homeowners’ Association, Inc.,
                                                          24
                                                               (“Allure”) (Allure and Plaintiffs are collectively referred to as the “Parties”) by and through
                                                          25
                                                               their respective counsel of record, hereby stipulate and agree as follows:
                                                          26
                                                                      1. This matter relates to real property located at 200 W. Sahara Avenue, #812, Las
                                                          27
                                                                          Vegas, Nevada 89119; Parcel No. 162-04-815-067 (the “Property”). The Property
                                                          28



                                                                                                              1
                                                          1
                                                                  is more specifically described as:
                                                          2
                                                                             Parcel One (1): Unit No. 306, located on Floor 3 of Allure
                                                          3                  Condominiums as shown by map thereof on file in Book
                                                                             138 of Plats, Page 16 in the Office of the County Recorder
                                                          4                  of Clark County, Nevada (the "Condominium Plat") and as
                                                                             defined and set forth in and subject to that certain
                                                          5                  Declaration of Condominium for Allure Condominiums,
                                                                             recorded on October 4, 2007, in Book 20071004 as
                                                          6
                                                                             instrument 0004147, of the Official Records of the County
                                                          7
                                                                             Recorder, Clark County, Nevada (the "Declaration").

                                                          8                  Parcel Two (2): ; An undivided fractional interest in the
                                                                             Common Elements, as more fully provided in Section 5.1
                                                          9                  of the Declaration, and shown on the Condominium Plat.

                                                          10                 Parcel Three (3): A non-exclusive easement for ingress,
                                                                             egress and recreational use on, over and under the Common
                                                          11                 Elements shown on the Condominium Plat and subject to
SMITH LARSEN & WIXOM




                                                                             the terms, conditions and restrictions of such use under the
                                                          12                 terms of the Declaration, which easement is appurtenant to
                                                                             Parcels One (1) and Two (2) above. EXCEPTING
                       HILLS CENTER BUSINESS PARK




                                                                             THEREFROM all Units and Limited Common Elements
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                                             not appurtenant to the Unit being conveyed by this deed as
                                                          14                 shown on the Condominium Plat and more particularly
                              ATTORNEYS




                                                                             described in the Declaration. AND FURTHER
                                                          15                 EXCEPTING THEREFROM for the benefit of owners in
                                                                             future development, non-exclusive easements on, over and
                                                          16                 under the Common Elements as shown on the
                                                                             Condominium Plat for ingress, egress and use, but subject
                                                          17                 to the terms and conditions of the Declaration.
                                                          18
                                                                             Parcel Four (4): The exclusive right to use the following
                                                          19
                                                                             Limited Common Elements: (a) Parking Space(s) 281; all
                                                                             as described as such in the Declaration and appurtenant to
                                                          20                 Parcels One (1) and Two (2) described above.

                                                          21
                                                               2. Chase is the beneficiary of record of a Deed of Trust that encumbers the Property

                                                          22      and was recorded on February 19, 2008, as Instrument Number 20080219-

                                                          23      0003233 in the Official Records of Clark County, Nevada (the “Deed of Trust”).

                                                          24   3. On December 24, 2013, Allure recorded a Foreclosure Deed as Instrument

                                                          25      Number 20131224-0000929 in the Official Records of Clark County, Nevada (the

                                                          26      “HOA Foreclosure Deed”), reflecting that the Association purchase the Property at
                                                          27      a foreclosure sale of the Property held on November 26, 2013.
                                                          28   4. On June 14, 2017, Plaintiffs initiated a quiet title action against George in the


                                                                                                       2
                                                          1
                                                                         United States District Court, District of Nevada (the “Quiet Title Action”).
                                                          2
                                                                      5. The Parties have entered a confidential settlement agreement in which they have
                                                          3
                                                                         settled all claims between them in this case.
                                                          4
                                                                      6. The Deed of Trust survived and was not extinguished in any capacity by the HOA
                                                          5
                                                                         Sale or the recording of the HOA Foreclosure Deed. The Deed of Trust remains a
                                                          6
                                                                         valid encumbrance against the Property following the recording of the HOA
                                                          7
                                                                         Foreclosure Deed, and Allure’s interest in the Property is subject to the Deed of
                                                          8

                                                          9
                                                                         Trust.

                                                          10          7. Each party is to bear their own fees and costs.

                                                          11   Dated this February 22, 2019                   Dated February 22, 2019
SMITH LARSEN & WIXOM




                                                          12
                                                               SMITH LARSEN & WIXOM                           LEACH KERN GRUCHOW ANDERSON
                                                                                                              & SONG
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14   /s/ Christopher L. Benner                      /s/ T. Chase Pittsenbarger
                              ATTORNEYS




                                                               Kent F. Larsen, Esq.                           Sean L. Anderson, Esq.
                                                          15
                                                               Nevada Bar No. 3463                            Nevada Bar No. 7259
                                                          16   Christopher L. Benner, Esq.                    T. Chase Pittsenbarger, Esq.
                                                               Nevada Bar No. 8963                            Nevada Bar No. 13740
                                                          17   Preston S. Mathews, Esq.                       2525 Box Canyon Drive
                                                               Nevada Bar No. 13720                           Las Vegas, Nevada 89128
                                                          18
                                                               1935 Village Center Circle                     Attorneys for Defendant
                                                          19   Las Vegas, Nevada 89134                        Allure Homeowners’ Association
                                                               Attorneys for Plaintiffs
                                                          20   JPMorgan Chase Bank, N.A. and
                                                               Federal National Mortgage Association
                                                          21

                                                          22
                                                                                                         ORDER
                                                          23
                                                                      Based on the above stipulation between Plaintiffs and Defendant Allure, the Parties'
                                                          24

                                                          25   agreement, and good cause appearing therefore,

                                                          26          IT IS ORDERED that the Deed of Trust recorded in the Official Records of Clark
                                                          27
                                                               County, Nevada against the real property located at 200 W. Sahara Avenue, #812, Las Vegas,
                                                          28
                                                               Nevada 89119; Parcel No. 162-04-815-067 (the “Property”) on February 19, 2008, as

                                                                                                             3
                                                          1    Instrument Number 20080219-0003233 was not extinguished, impaired, or otherwise affected
                                                          2
                                                               by the foreclosure sale conducted by the Allure Homeowners’ Association (the “Association”)
                                                          3
                                                               on November 26, 2013 or the recording of the Foreclosure Deed in the Official Records of
                                                          4
                                                               Clark County, Nevada, on December 24, 2013, as Instrument Number 20131224-0000929,
                                                          5

                                                          6    reflecting that the Association purchased the Property at the foreclosure sale. Allure’s interest

                                                          7    in the Property is subject to the Deed of Trust.
                                                          8
                                                                        IT IS FURTHER ORDERED that Plaintiffs shall be entitled to record this
                                                          9
                                                               STIPULATION AND ORDER OF FINAL JUDGMENT CONFIRMING EXISTENCE AND
                                                          10
                                                               VALIDITY OF DEED OF TRUST in the Official Records of Clark County, Nevada in
                                                          11
SMITH LARSEN & WIXOM




                                                          12   accordance with the rules of the Recorder’s Office.
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13            IT IS FURTHER ORDERED that this order constitutes the final judgment of this
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14
                                                               Court, resolving all claims in this case with prejudice, each party to bear its own fees and
                              ATTORNEYS




                                                          15
                                                               costs.
                                                          16
                                                                                                           ________________________________________
                                                          17                                               UNITED STATES JUDGE
                                                          18
                                                                                                                   February 25, 2019
                                                                                                           DATED: _________________________________
                                                          19

                                                          20   Respectfully submitted:

                                                          21   SMITH LARSON & WIXOM
                                                          22
                                                               /s/ Christopher L. Benner
                                                          23   Christopher L. Benner, Esq.
                                                               Nevada Bar No. 8963
                                                          24   Hills Center Business Park
                                                               1935 Village Center Circle
                                                          25
                                                               Las Vegas, Nevada 89134
                                                          26   Attorneys for Plaintiffs
                                                               JPMorgan Chase Bank, N.A. and
                                                          27   Federal National Mortgage Association
                                                          28



                                                                                                                  4
